Title: 1776. January 24. Wednesday.
From: Adams, John
To: 


       Began my Journey to Phildelphia, dined at Colonel Mifflins at Cambridge with G. Washington, and Gates and their Ladies, and half a Dozen Sachems and Warriours of the french Cocknowaga Tribe, with their Wives and Children. Williams is one, who was captivated in his Infancy, and adopted. There is a Mixture of White Blood french or English in most of them. Louis, their Principal, speaks English and french as well as Indian. It was a Savage feast, carnivorous Animals devouring their Pray. Yet they were wondrous polite. The General introduced me to them as one of the Grand Council Fire at Philadelphia, upon which they made me many Bows, and a cordial Reception.
      